Case 6:18-cv-00030-JDK Document 378 Filed 08/08/19 Page 1 of 1 PageID #: 26644



                     UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TEXAS
                            TYLER DIVISION

                                       §
 CYPRESS LAKE SOFTWARE,                §
 INC.,                                 §
                                       §
       Plaintiff,                      §
                                       §    CIVIL ACTION NO. 6:18-CV-30-JDK
 v.                                    §
                                       §    LEAD CONSOLIDATED CASE
 SAMSUNG ELECTRONICS                   §
 AMERICA, INC.,                        §
                                       §
       Defendant.                      §

                                     ORDER

      As stated at the hearing on August 8, 2019, the Court ORDERS Cypress Lake,

Mirai Ventures, Sitting Man, and Robert Paul Morris (collectively, the “Target

Parties”) to fully comply with the Court’s June 26, 2019 order (Docket No. 236) by

5:00 p.m. on August 9, 2019. As directed in the original order, the Target Parties

shall produce all documents highlighted in the Appendix and serve revised privilege

logs. The Target Parties shall file a notice with the Court immediately following

compliance. The Court further ORDERS Defendants Samsung and Dell to review

the produced documents and revised privilege logs and file notice with the Court of

the status of the Target Parties’ compliance by noon on August 14, 2019. The Court

will consider the Target Parties’ compliance with this Order in deciding Defendants’

pending Motion for Sanctions (Docket No. 272).

       So ORDERED and SIGNED this 8th day of August, 2019.



                                           ___________________________________
                                           JEREMY D. KERNODLE
                                           UNITED STATES DISTRICT JUDGE
